BOYD, Justice.
This cause is before us on direct appeal to review the decision of the Circuit Court, Dade county, validating several Dade County bond issues in the total amount of $553,100,000.0o.1 The Court found that on October 4, 1972, the Board of Commissioners of Dade County adopted Resolution No. R-1466-72 providing for the holding of a special bond election on November 7, 1972, to consider the following bond proposals :
“Ordinance No. 72-63
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $50,000,000 general obligation bonds of the County of Dade, Florida, for providing sanitary sewerage systems and providing an effective date;
“Ordinance No. 72-64
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $132,500,000 general obligation bonds of the County of Dade, Florida, for providing a unified transportation system and providing an effective date;
“Ordinance No. 72-65
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $113,500,000 general obligation bonds of the County of Dade, Florida, for providing street and safety improvements and providing an effective date;
“Ordinance No. 72-66
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $50,000,000 general obligation bonds of the County of Dade, Florida, for providing solid waste disposal facilities and providing an effective date;
“Ordinance No. 72-67
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $34,700,000 general obligation bonds of the County of Dade, Florida, for constructing and improving public library buildings in the County Public Library System and providing an effective date;
“Ordinance No. 72-68
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $88,600,000 general obligation bonds of the County of Dade, Florida for providing health *785care facilities and providing an effective date;
“Ordinance 72-69
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $75,800,000 general obligation bonds of the County of Dade, Florida, for providing health care facilities and providing an effective date;
“Ordinance 72-72
“Ordinance authorizing the issuance subject to the election herein provided for, of not exceeding $8,000,000 general obligation bonds of the County of Dade, Florida, for providing a zoological park and providing an effective date.” •
All of the foregoing bond proposals were duly approved by the electorate in the special bond election of November 7, 1972.2
We have carefully weighed the objections raised by the Appellants and have found the same to be without merit. Accordingly, the judgment of the lower court, validating the bonds in question, is affirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, McCAIN and DEKLE, JJ-, concur.

. Civil Action No. 72-25341, Jan. 25,1973, as amended, Feb. 8,1973.


. Two other proposals were adopted at the October 4, 1972 meeting. However, these were rejected by the voters on November 7, 1972, and consequently are not involved in the instant trial and appeal.